Title: Virginia Delegates to Benjamin Harrison, 26 November 1782
From: Virginia Delegates
To: Harrison, Benjamin


Sir
Philada. Novr. 26th. 1782
In answer to your Excellency’s letter of the 8th. as far as it relates to Capt: Pierce, we inclose the late Acts of Congress making further reductions in the army, with the remarks of the Secy at War on the operation of those acts in the case of that officer. In the latter will also be found such information as the War office affords on the subject of cloathing for the Virginia troops.
In pursuance of your request we sounded the disposition of the Superintendt. of Finance as to an acceptance of Tobo. from Virginia at the current prices in place of cash. His reply was that his Agent in consequence of instructions from him had made a proposition to that very effect to the amount of 60,000 Dollars, which had been lying some time before the Executive unanswered.
A letter of the 19th. instant from Genl. Washington informs Congress that another account had been received at N. York of the evacuation of Charleston, the British part of the Garrison having proceeded to the West Indies, & the remaining part to Halifax; that the last division of the British fleet was about leaving N. York; that 25 transports from Qu[e]bec prepared before their sailing for the reception of troops, had arrived at that place, and that intelligence had come to him through two channels for which however he could not vouch, that an embarkation was actually on foot.
Among the captives lately discharged from Canada and now returning to their several homes are included we understand near 200 of men women and children, who belong to the Kentucky and other back settlements of Virginia. A few of them have already reached this place through the benevolent assistance of the Commander in cheif. On the application of the Secretary at War Congress have authorised such further assistance as will convey them to their own State. The letter from the Commander in cheif above referred to speaks of a number of captives from the same quarter being brought to N. York in the transports from Quebec, and the same account is given by those now here. If the case of the latter had not been taken up where it was, it would have necessarily devolved on the hands of the Delegates. But although we have escaped this perplexity, it is not improbable that those who may be sent out from N. York will be thrown upon us, in which case draughts on the Treasury will we foresee be unavoidable. To resort to the Treasury of the U. S. for a supply would probably be unsuccessfull, and would certainly lead to remarks which need not be pointed out to your Excellency. We take the liberty of mentioning these circumstances, as well that the Treasury may be apprised of the contingent demand upon it, as that we may know the will of the State in this and similar cases.
Your Excellency’s letter of the 16th. will be answered by the next mail.
We have the honor to be with sentiments of our respect Yr. Excelly’s obt. & hble servts
Jos: JonesJames Madison Jr.
